Citation Nr: 1713285	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  10-08 312	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for left foot plantar fasciitis, to include as secondary to service-connected right foot plantar fasciitis.

2.  Entitlement to an initial rating in excess of 10 percent for right foot plantar fasciitis.




ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.

These matters are before the Board of Veterans' Appeal (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  A June 2009 rating decision granted the Veteran's claim of entitlement to service connection for right foot plantar fasciitis and assigned a 10 percent rating, effective October 31, 2008.  This rating decision also denied his claim of entitlement to service connection for left foot plantar fasciitis.  

This case has a complex procedural history with several claims simultaneously being addressed at various levels from the RO to the United States Court of Appeals for Veterans Claims (Court).

In September 2013, the Board denied the Veteran's claim of entitlement to service connection for left foot plantar fasciitis and remanded his claim of entitlement to an initial rating in excess of 10 percent for his service-connected right foot plantar fasciitis.  The Veteran appealed this decision to the Court.  In September 2014, the Court issued a Memorandum Decision which set aside the portion of the Board's September 2013 decision that denied entitlement to service connection for left foot plantar fasciitis and remanded the matter for further development.

In April 2015, the Board determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for PTSD and, therefore, denied the claim.  In this same decision, the Board also denied the Veteran's claim of entitlement to an initial rating in excess of 10 percent for his service-connected right foot plantar fasciitis and remanded his claim of entitlement to service connection for left foot plantar fasciitis.  The Veteran appealed this decision to the Court.  In August 2016, the Court issued a Memorandum Decision which vacated the portion of the Board's April 2015 decision that denied the Veteran's claim of entitlement to an initial rating in excess of 10 percent for right foot plantar fasciitis and remanded the matter for further development.
In its August 2016 Memorandum Decision, the Court noted that the Veteran did not raise any challenge to the Board's decision to deny his request to reopen his claim of entitlement to service connection for PTSD and, therefore, determined that this issue was abandoned on appeal.  Accordingly, the portion of the Board's April 2015 decision with regard to this issue is final and will not be addressed further herein.

In September 2013, the Board determined that the issue of entitlement to an earlier effective date for the Veteran's service-connected right foot plantar fasciitis had been raised by the record.  See September 2010 Form 646; February 2010 VA Form 9, Substantive Appeal; September 2009 statement from Veteran.  To date, the matter has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), and therefore, the matter is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board may only decide an appeal after affording the Veteran an opportunity for a hearing.  38 C.F.R. § 20.700(a).  A Report of General Information, dated February 24, 2017, reflects that the Veteran called VA to request a video hearing for his appeal.  See 38 C.F.R. §§ 20.700, 20.703, 20.704.  This request is timely, as it was received within 90 days of notice from the Board that the Veteran had 90 days to submit additional argument or evidence in support of his appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 38 C.F.R. § 20.1304(a).

The Board recognizes that the failure to provide the Veteran with a hearing would amount to a denial of due process, and, therefore, a video hearing must be scheduled before deciding this appeal.  38 C.F.R. § 20.904(a)(3).  On remand, the AOJ must schedule the Veteran for a Board videoconference hearing and send notice to the Veteran's address of record.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing for the issues on appeal.  Notify the Veteran of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



